Pursuant an interview held on May 11, 2021 and the Arguments filed May 3, 2021 wherein Applicant’s representative persuasively argued that Khodakovskaya which was relied on as teaching the transition metal catalyst feature in fact teaches that a transition metal catalyst is used to make carbon nanotubes, but any residual amount is removed before the nanotubes are used to enhance seed germination and that Ogawa teaches away from the use of a transition metal catalyst in conjunction with hydrogen peroxide, prosecution on the merits of this application is reopened.   A new ground of rejection is set forth below. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
 11-13, 15, 16,19,21,23,24,36,49 and 51-56 have been examined as the subject matter of record.

Withdrawn Rejections
	Applicant's arguments filed May 3, 2020 are acknowledged and have been fully considered.  
	The rejection of claims 11-13,15,16,19,21,23,24, 36,49, and 51-56 are rejected under 35 USC 103 as being obvious over Ng (US2013/0047505A1) in view of KHODAKOVSKAYA et al. (WO2011059507,) and Ogawa et al. (Plant Cell Physiol. 42(3): 286–291, 2001)is withdrawn in view of Applicant’s persuasive arguments.


New Rejection(s) Necessitated by the Amendment filed on May 3, 2020

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 11-13,15,16,19,21,23,24, 36,49, and 51-56 are rejected under 35 USC 103 as being obvious over Ng (US2013/0047505A1, previously cited) in view of  OESTERR CHEM WERKE (GB 413,907A, newly cited).




Applicant’s Invention




Determination of the scope and the content of the prior art
(MPEP 2141.01)

    Ng teaches a ready to use seed treatment composition of claim 1, wherein the seed 
treatment composition consists essentially of: ascorbic acid;  choline chloride;  indole-3-butyric acid;  salicylic acid;  at least one anti-fungal agent;  at least one solvent;  at least one buffer;  and water as well as a method of treating seeds, the method comprising: contacting seeds with a liquid ready to use seed treatment composition, the liquid ready to use seed treatment composition comprising: between about 0.01% to about 0.5% ascorbic acid by weight of the liquid ready to use seed treatment composition;  between 
about 0.01% and about 0.1% choline chloride by weight of the liquid ready to 
use seed treatment composition; between about 0.0005% and about 0.01% 
indole-3-butyric acid by weight of the liquid ready to use seed treatment 
composition; between about 0.001% and about 0.03% salicylic acid by weight of 
the liquid ready to use seed treatment composition; and water (claims 9 and 10 of Ng) wherein the seeds are selected from the group consisting of: corn, wheat (cereal grain of the instant claims), barley, rice, soybean, cucumber, cotton, lettuce, pepper, and watermelon (claim 14 of Ng).  Ng teaches that the seed treatment composition has an acidic pH.  In one example, the seed treatment composition has a pH of less than about 4.0 in its ready to use form.  In another example, the seed treatment composition buffering agent may be used to adjust the pH of the seed treatment composition and/or prevent a change in pH.  Monobasic potassium phosphate is one example of a buffering agent.  Monobasic potassium phosphate has a mildly acidic reaction, and functions to minimize pH fluctuations when used with urea 
or diammonium phosphate ([0023] and claim 7 of Ng).   Ng teaches that embodiments of the invention can accelerate alpha amylase synthesis and secretion in seed germination, promoting mobilization of seed reserved starch and increasing the chemical energy and substrates necessary for the emergence of roots and shoots.  Increased alpha-amylase (alpha-amylase) synthesis and secretion may lead to establishment of strong seedlings which are fast growing and have strong resistance against stresses, such as drought, cold, and heat ([0012]).  Ng teaches that when treating seeds with the seed treatment composition, the seeds are contacted with the composition prior to sowing the seeds.  The seeds may be treated using a batch process or a continuous process.  Contacting seeds with the composition can include coating the seeds or soaking the seeds in the seed treatment composition.  For example, the seeds can be sprayed, coated or mixed with the liquid seed treatment 
composition.  Some seeds may be sensitive to moisture, and soaking of such seeds for extended periods of time may not be desirable ([0026]).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
solutions of hydrogen peroxide, per salts or true peroxides of strength corresponding to a hydrogen peroxide solution of more than 3 percent and preferably of 10 to 40 per cent or more under conditions limiting the action of the solutions to the exterior of the seeds. In specific examples, OESTERR CHEM WERKE teach that a limited quantity of the liquid is sprayed or otherwise applied to the material and distributed by shaking, shovelling or mechanical mixing. Iron and copper salts may be added to act as catalysts and the action may be accelerated or retarded by the use of hydrogen peroxide in alkaline or acid solutions; the material may also be previously treated with alkaline or acid solutions. In the use of percompounds, OESTERR CHEM WERKE teach the liquid used may be evaporated by the heat generated so that the seeds may be stored immediately after treatment (abstract).  In addition, OESTERR CHEM WERKE teach that the concentration of hydrogen peroxide solutions used for this treatment as a rule varies from 0.5 to 2% H202, even though it was stated that a lower or higher concentration may be used if demanded by the nature or kind of the seeds (see column 1, lines 24-29 of the specification).


	With regards to the limitation of instant claims 11, 19, and 53, wherein Applicant claims exposing the seeds to the claimed solution for 20 minutes to 8 hours at 10-25 
	With regards to the limitation of claim 15, wherein Applicant claims that the buffer comprises a polyvalent carboxylic acid present in the solution at a concentration between about 5 mM and about 100 mM, wherein the polyvalent carboxylic acid comprises citrate, ascorbate, oxalate, aconitate, isocitrate, alpha- ketoglutarate, succinate, fumarate, malate, oxaloacetate, pyruvate and/or a mixture thereof.  Ng teaches that the seed treatment composition has an acidic pH.  In one example, the seed treatment composition has a pH of less than about 4.0 in its ready to use form.  In another example, the seed treatment composition has a pH of less than 3.7.  In a further example, the seed treatment composition has a pH of 3.5 or less.  A buffering agent may be used to adjust the pH of the seed treatment composition and/or prevent a change in pH.  Thus, it would have been obvious to one of ordinary skill in the art to choose a buffering agent to maintain an acidic pH.   Although the cited reference does not teach the concentration of the buffer as claimed in the instant application, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result and plant species. Determining optimal concentrations is routine experimentation and is readily practiced by one of ordinary skill.  
	    With regards to the limitation of instant claim 54, wherein Applicant claims washing the seeds to remove the solution after the treatment period, this is merely judicious selection of an enclosed volume by one of ordinary skill in the art in the absence of evidence to the contrary.  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both Ng and OESTERR CHEM WERKE are directed to compositions used for treating seeds. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Ng and OESTERR CHEM WERKE to arrive at a composition for enhancing or controlling germination of seeds using a transition metal catalyst and hydrogen peroxide. OESTERR CHEM WERKE teach seeds for sowing  that are treated with solutions of hydrogen peroxide, OESTERR CHEM WERKE teach that iron and copper salts may be added to act as catalysts and the action may be accelerated or retarded by the use of hydrogen peroxide in alkaline or acid solutions (abstract).  From the teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on May 3,2021 with respect to the rejection of claims 11-13,15,16,19,21,23,24, 36,49, and 51-56 are rejected under 35 USC 103 as being obvious over Ng (US2013/0047505A1) in view of KHODAKOVSKAYA et al. (WO2011059507) and Ogawa et al. (Plant Cell Physiol. 42(3): 286–291, 2001).have been fully considered but are moot in view of the new ground of rejection.  

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617